COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ADRIAN GUARDADO,                                             No. 08-14-00083-CR
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                        171st Judicial District Court
                                               §
                                                            of El Paso County, Texas
 THE STATE OF TEXAS,                           §
                                                               (TC# 20130D03559)
                  Appellee.                    §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 18TH DAY OF NOVEMBER, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.